Citation Nr: 1026194	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-07 763	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a right ankle subtalar fracture status post open 
reduction and internal fixation with right foot pain, to include 
additional temporary total evaluation based on surgical or other 
treatment necessitating convalescence. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 2001 to April 
2002, and from February 2003 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 RO decision, which granted a temporary 
evaluation of 100 percent, effective October 5, 2007, based on 
surgical or other treatment necessitating convalescence for the 
Veteran's service-connected residuals of a right ankle subtalar 
fracture status post open reduction and internal fixation with 
right foot pain, and reinstated a 10 percent evaluation, 
effective December 1, 2007. 

The Board notes that, in an October 2009 rating decision, the RO 
increased the evaluation assigned to the Veteran's service-
connected residuals of a right ankle subtalar fracture status 
post open reduction and internal fixation to 20 percent, 
effective December 1, 2007.  The RO also granted service 
connection for a right foot strain with degenerative changes and 
mild dorsal spurring of the tarsal bones and assigned a 10 
percent evaluation, effective August 18, 2007.  Since the RO did 
not assign the maximum disability rating possible, the appeal for 
a higher evaluation remained before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular rating, 
a subsequent RO decision assigning a higher rating, but less than 
the maximum available benefit, does not abrogate the pending 
appeal).

The Board also notes that the Veteran properly appealed the May 
2008 denial of his claim for service connection for posttraumatic 
stress disorder (PTSD).  However, more recently, the RO granted 
the Veteran's claim for service connection for PTSD in an October 
2009 rating decision.  This decision was a complete grant of 
benefits with respect to this issue.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  Therefore, this matter is no longer 
on appeal before the Board. 

Further, the Board notes that the Veteran's representative 
indicated in a February 2009 statement that the issues before the 
Board include the issue entitlement to special monthly 
compensation.  The Board notes that the issue of entitlement to 
special monthly compensation is not an issue currently before the 
Board or an issue that was adjudicated by the RO.  It appears 
from this statement that the Veteran's representative intended to 
refer to the issue of entitlement to a temporary total evaluation 
based on convalescence.  For this reason, a new claim for special 
monthly compensation is not being referred to the agency of 
original jurisdiction.  However, the Board notes that the Veteran 
is always free to file a claim for entitlement to special monthly 
compensation, if that was indeed his intention. 

Finally, the Board notes that the Veteran indicated on his March 
2009 VA Form 9 Appeal that he wished to be scheduled for a Board 
hearing in Washington, D.C.  However, in his March 2010 
statement, he indicated that he wished to discontinue any 
hearings.  


FINDING OF FACT

On March 1, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (West 2002).  In the present 
case, the Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


